Title: Clement Biddle to Tobias Lear, 30 November 1789
From: Biddle, Clement
To: Lear, Tobias


          
            Tobias Lear
            New York November 30. 1789
          
          Since my last I have made further Enquiry Concerning the Buckwheat, and find that altho’ the Crops round Town, which I had observed were favourable that they were not equally so further in the Country and a person who purchased two or three hundred bushels within a few Days past for Shipping was obliged to pay 3/ for it. from the best Information, it may be procured @ 2/6 to 2/9—but will require a little time, and I

think, could be had to most advantage during the Winter & Could be Certainly had so as to ship by the first of March for if it is not an Article usually brought to Market in quantity & if suddenly pushed for just at the Close of the River, might not be had under 3/ but it Can be had with Certainty.
          Last weeks post brought me a Letter from Major Washington and I have this Day Answd him as above & in Case any Should be ordered have requested to Know what to put it in.
          Inclosed is Mr Morris’s Acct (except for the Matts which he Could not at present find cost of) amount £9.0.10 & the Stage Keeper account £5.⟨6⟩.0 both wch are Charged to the President.
          
            C.B.
          
        